DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 
Response to Amendment
Applicant filed a response and amended claim 1.  

Response to Arguments
Applicant maintains objection to the claim interpretation of limitations of claim 1.  
Examiner disagrees with arguments presented regarding to the objections to the claim interpretation of limitations “resin feeder,” “fiber feeder,” "impregnator", "curing accelerator", and "transporter," as previously presented. 
Examiner notes the pending claims are interpreted under 35 U.S.C. 112(f), which states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof."  The claim interpretation under 35 U.S.C. 112(f) is not a rejection. 

Applicant presents arguments regarding to the newly amended limitation as it pertains to a movable nozzle configured to hold a resin composition. Applicant's amendment necessitated the revised grounds of rejection presented in this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations present in claim 1 are:
“a fiber feeder configured to feed fibers to a lamination area that is long in a first direction;”
“a resin composition feeder configured to feed a resin composition to the lamination area;”
“an impregnator configured to impregnate the fibers fed to the lamination area with the resin composition;”
“a curing accelerator configured to accelerate curing of the resin composition fed to the lamination area while the fibers fed in the lamination area are being tensioned;” and
“a transporter configured to relatively move the fiber feeder, the resin composition feeder, the impregnator, and the curing accelerator in the first direction with respect to the lamination area.” 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The recited resin feeder will be interpreted as an ejecting unit that includes a storage tank and nozzle (Figure 1A-1D and [0046]).
The recited fiber feeder will be interpreted as a source of fiber   (Figure 1A-1D and [0127]-[0130]). 
The recited impregnator will be interpreted as rovings, guide rollers, and a roller (Figure 8 and [0123]).
The recited curing accelerator will be interpreted as a source of thermal energy [0132]-[0136]. 
The recited transporter will be interpreted to include a belt drive, roller, and motor attached to the table [0138]-[0140]. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 12-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (PG-PUB 2009/0151865) in view of Bech (US 8,580,060).
Regarding claim 1, Martinez teaches a molding apparatus for molding a fiber reinforced resin material, the apparatus comprising:
	a prepreg feeder (Figure 3, item 31 and [0043]);
	a roller (Figure 3, item 39); 
	an infrared emitter equipment (i.e., curing accelerator) configured to irradiate a resin composition, wherein the curing accelerator has an irradiating unit in the frame that emits the activation energy rays (Figure 3, item 25 and [0045]);
	a transporter configured to relatively move the prepreg feeder, the impregnator, and the curing accelerator in a first direction (Figure 1, item 11 and 13 and [0046]); and
	a frame configured to support the prepreg feeder, curing accelerator, and a roller (Figure 3, item 35) separately from eachother (Figure 3, item 17 and [0041]), whereby
	the roller is capable of applying pressure to a lamination area and would be capable of moving fibers drawn from rovings to the lamination area while pressing the fibers against the lamination area. 

	Martinez discuss using automated fiber placement [0012] or automated tape laying [0011], [0065]. 

	Martinez does not teach a fiber feeder; resin composition feeder comprising a movable nozzle configured to hold a composition; and an impregnator, wherein the impregnator has an impregnating unit that mixes the fibers with the resin composition. 

	Bech teaches a method of preparing a preform utilizing an apparatus (Col 8, Ln 64- Col 9, Ln 15) comprising a work surface, a fiber tow distribution device (i.e, fiber feeder) (Figure 3, item 3, 8, and 9), a fiber tow bar (Figure 3, item 14 and Col 10, Ln 1-12), a fiber tow retention device,  a manipulation device, and a movable nozzle (Figure 3, item 14). Bech teaches the nozzle device 14 comprises a small nozzle opening allowing for lines of resin to be distributed while moving the nozzle device 14 relative to the length of the work surface 3 and simultaneously moving the nozzle opening from one side to the other relative to the width of the work surface 3 (Col 10, Ln 13-29). Bech teaches the relative movement of the nozzle device 14 and the work surface 3 is carried out either by moving the work surface by the third manipulation device or by moving the nozzle device 14 by the first manipulation device 7a as the nozzle device 14 can be moved together with the fiber tow distribution device 4 (Col 10, Ln 13-29). Bech teaches the nozzle device includes a controller capable of con trolling the ratio between height and speed of the manipulator to obtain a specific width and layer thickness of the resin which is applied on the work surface or fiber tows (Column 5, Ln 64- Col 6, Ln 23).


	Both Martinez and Bech discuss using impregnated reinforced material for producing a composite. It would have been obvious to one of ordinary skill in the art to substitute the prepreg supply of Martinez with the fiber feeder, resin composition feeder, and impregnator of Bech, a functionally equivalent mechanism for providing resin-impregnated fiber strands. One of ordinary skill in the art would have been motivated to substitute the frame placement of the prepreg feeder of Martinez with the fiber feeder, resin composition feeder, and impregnator of Bech. 

Regarding claim 2, Martinez in view of Bech teaches the apparatus as applied to claim 1. 
While Martinez in view of Bech does not explicitly teach the resin composition contains epoxy that contains 20 to 100% by mass of an epoxy compound represented by formula (1), expressions relating the apparatus to contents thereof during an intended operation and the material worked upon by a structure of the prior art do not impart patentability to the apparatus claim (see MPEP § 2115). Given that the structure of the apparatus of Martinez in view of Bech is identical to the claimed structure, it is obvious that the apparatus of Martinez in view of Bech would be capable of utilizing the recited composition. 

Regarding claims 3, Martinez in view of Bech teaches the apparatus as applied to claim 1.
While Martinez in view of Bech does not explicitly teach the resin composition contains a photoabsorptive component in an amount between 0.001% to 1.000%, expressions relating the apparatus to contents thereof during an intended operation and the material worked upon by a structure of the prior art do not impart patentability to the apparatus claim. (see MPEP § 2115). Given that the structure of the apparatus of Martinez in view of Bech is identical to the claimed structure, it is obvious that the apparatus of Martinez in view of Bech would be capable of utilizing the recited composition. 

	Regarding claim 12, Martinez in view of Bech teaches the apparatus as applied to claim 1, wherein the lamination area is on a table (Martinez, [0025]), the transporter relatively moves the table in the first direction, and the impregnator and the curing accelerator respectively perform impregnation and curing acceleration on the fiber sand the resin composition that are fed to the table (Martinez, Figure 1 and [0041] and [0046]). 

	Regarding claim 13, Martinez in view of Bech teaches the apparatus as applied to claim 2. 
While Martinez in view of Bech the acceleration of curing of the resin composition is performed while continuously moving the lamination area, expressions relating the apparatus to contents thereof during an intended operation and the material worked upon by a structure of the prior art do not impart patentability to the apparatus claim. (see MPEP § 2115). Given that the structure of the apparatus of Martinez in view of Bech is identical to the claimed structure, it is obvious that the apparatus of Martinez in view of Bech would be capable of curing of the resin composition while continuously moving the lamination area. 

Regarding claim 14, Martinez in view of Bech teaches the apparatus as applied to claim 1, wherein the lamination area is a top surface side of an item  (Martinez, Figure 1 and [0041] and [0046]). 
While Martinez in view of Bech does not explicitly teach the item is manufactured through a process of molding (i.e., a molded item), Examiner notes the pending claims are an apparatus claims and the method of manufacturing the components of the apparatus or the material worked upon does not impart patentability. 

	Regarding claim 15, Martinez in view of Bech teaches the apparatus as applied to claim 3, wherein the curing accelerator emits activation energy (Martinez, [0063]).

Regarding claim 16, Martinez in view of Bech teaches the apparatus as applied to claim 1.
Expressions relating the apparatus to contents thereof during an intended operation and the material worked upon by a structure of the prior art do not impart patentability to the apparatus claim (see MPEP § 2115). Given that the structure of the apparatus of Martinez in view of Bech is identical to the claimed structure, it is obvious that the apparatus of Martinez in view of Bech would be capable of feeding the fibers and the resin composition to one end of the lamination area and curing the resin composition with the curing accelerator fed to the one end until the fibers are unremovable from the resin composition. 

Regarding claim 18, Martinez in view of Bech teaches the apparatus as applied to claim 1, wherein the frame supports both the resin feeder and the impregnator separately from eachother (Martinez, Figure 3 and Bech, Figure 1, items 14 and 13).

Regarding claim 19, Martinez in view of Bech teaches the apparatus as applied to claim 1, wherein the transporter comprises a moving unit that moves a movable table in the first direction (Martinez, Figure 1 and [0039]), the movable table being movably arranged on a fixed table that is long in the first direction and disposed downward of the roller of the fiber feeder (Martinez, Figure 3 and [0039], [0046]), wherein each of the feeding unit, impregnating unit, and irradiating unit and the lamination area is provided on the movable table.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez (PG-PUB 2009/0151865) in view of Bech (US 8,580,060), as applied to claim 1, in further view of Matsen (US 10,016,947). 
	Regarding claim 17, Martinez in view of Bech teaches the apparatus as applied to claim 1, wherein a wavelength of the activation energy rays is about 900 nm to 1600 nm (Martinez, [0051]). 
	Martinez in view Bech does not teach a wavelength of the activation energy rays is about 7 to about 100 microns. 
	Matsen teaches a fiber placement system utilizing a heating unit of electromagnetic radiation, wherein the beam of the elecromagnetic radiation has a wavelength (Col 5, Ln 17-32). Matsen teaches the wavelength of the beam may be a design consideration. Matsen teaches the beam may have a wavelength ranging from about 8 μm to about 15 μm (long-wavelength infrared (LWIR)). The beam may have a wavelength ranging from about 15 μm to about 1,000 μm (far-infrared (FIR)) (Col 5, Ln 17-32). 
	Both Martinez and Matsen teach an infrared curing accelerator. It would have been obvious to substitute the infrared heating source of Martinez with the infrared heating source of Matsen, a functionally equivalent infrared heating source.
	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez (PG-PUB 2009/0151865) in view of Bech (US 8,580,060), as applied to claim 1, in further view of Nelson (US 8,336,596).  
Regarding claim 20, Martinez in view of Bech teaches the apparatus as applied to claim 1. Martinez teaches the apparatus is structured automatically adjust the distance on the work surface (stacking table) of the different means supported on the head, and on the other hand, it can activate all or part of the mentioned means (Martinez, [0046]). 

Martinez in view of Bech does not teach a first actuator assists the roller in applying pressure to the lamination area, and 
a second actuator assists the irradiating unit in applying pressure to the lamination area. 

Nelson teaches a process for producing a composite laminate, wherein an actuator is provided for applying a generally downward force to the roller for causing downward movement of roller from its retracted position to an extended position such that the roller can operate or roll against the strip material and backing paper being applied by the material dispenser for compressing or smoothing the strip material against the work surface datum. Nelson teaches the operation of the roller can be automated by computerized controls.

Both Martinez and Nelson discuss automatically controlling downward movement of tool components. It would have been obvious to one of ordinary skill in substitute the undisclosed mechanism for adjusting the individual tool components of Martinez, including the roller and irradiating unit, with actuators as taught by Nelson, a functionally equivalent mechanism for controlling the movement of tool components. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting over claim 1-4 of copending Application No. 15580566. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 15580566 claims an apparatus comprising a fiber feeder, resin composition feeder, curing accelerator, an impregnator, and a transporter, when the transporter relatively moves the fiber feeder, the resin composition feeder, the impregnator, and the curing accelerator in the first direction.
.

Claim 1-3 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 11,312,091 in view of Bech and Martinez. 

U.S. Patent No. 11,312,091 does not recite (1) a resin composition feeder comprising a movable nozzle configured to hold a resin composition and (2) a frame configured to support the fiber feeder, the curing accelerator, and a roller separately from eachother. 

As to (1), Bech teaches a method of preparing a preform utilizing an apparatus (Col 8, Ln 64- Col 9, Ln 15) comprising a work surface, a fiber tow distribution device (i.e, fiber feeder) (Figure 3, item 3, 8, and 9),  a fiber tow retention device,  a manipulation device, and a movable nozzle (Figure 3, item 14). Bech teaches the 
nozzle device 14 comprises a small nozzle opening allowing for lines of resin to be distributed while moving the nozzle device 14 relative to the length of the work surface 3
and simultaneously moving the nozzle opening from one side to the other relative to the width of the work surface 3 (Col 10, Ln 13-29). Bech teaches the relative movement of the nozzle device 14 and the work surface 3 is carried out either by moving the work surface by the third manipulation device or by moving the nozzle device 14 by the first manipulation device 7a as the nozzle device 14 can be moved together with the fiber tow distribution device 4 (Col 10, Ln 13-29). Bech teaches the nozzle device includes a controller capable of con trolling the ratio between height and speed of the manipulator to obtain a specific width and layer thickness of the resin which is applied on the work surface or fiber tows (Column 5, Ln 64- Col 6, Ln 23).

	Both U.S. Patent No. 11,312,091 and Bech discuss teach a resin feeder configured to feed a resin in order to impregnate fibers.  It would have been obvious to one of ordinary skill in the art to substitute the fiber feeder of  U.S. Patent No. 11,312,091 with a resin composition feeder comprising a movable nozzle configured to hold a resin composition of Bech, a functionally equivalent resin feeder. 

As to (2), Martinez teaches a molding apparatus for molding a fiber reinforced resin material, the apparatus comprising:
	a prepreg feeder (Figure 3, item 31 and [0043]);
	a roller (i.e., an impregnator) (Figure 3, item 39), wherein the impregnator has an impregnating unit that mixes the fibers with the resin composition;
	an infrared emitter equipment (i.e., curing accelerator) configured to irradiate a resin composition, wherein the curing accelerator has an irradiating unit in the frame that emits the activation energy rays (Figure 3, item 25 and [0045]);
	a transporter configured to relatively move the prepreg feeder, the impregnator, and the curing accelerator in a first direction (Figure 1, item 11 and 13 and [0046]); and
	a frame configured to support the prepreg feeder, curing accelerator, and a roller (Figure 3, item 35) separately from eachother (Figure 3, item 17 and [0041]). 
	It would have been obvious to one of ordinary skill in the art to substitute the undisclosed structural support of the apparatus of Application No. 15580566 with the frame of Martinez, a functionally equivalent structure for disposing and shaping fiber reinforcement. 

	While U.S. Patent No. 11,312,091 does not recite utilizing a specific resin composition or elements within the composition as recited in claims 1, 2, and 3 of the instant application, expressions relating the apparatus to contents thereof during an intended operation and the material worked upon by a structure of the prior art do not impart patentability to the apparatus claim. Given that the structure of the apparatus as claimed in U.S. Patent No. 11,312,091 is identical to the claimed structure, it is obvious that the apparatus of U.S. Patent No. 11,312,091 would be capable of utilizing the recited composition. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745